DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is responsive to amendments/remarks filed on 7/26/2021.
Specification
The disclosure is objected to because of the following informalities: Page 13, description of figures 7 and 8 recites “blue” and “orange” lines; however, there are no blue or orange lines in the figures.  Appropriate correction is required.
Claim Objections
Claim 18 is objected to because of the following informalities:  Claim 18, line 2 it appears that there is an extra “provide”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2-3, 6-7, 10-16, 18, 20-22, 24 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention (ZHAO et al.: "A Hybrid Bi-Directional IPT System with Improved Spatial Tolerance", 2015 IEEE 2nd .
With respect to claim 2, Zhao discloses a polyphase inductive power transfer system primary or secondary apparatus, the apparatus comprising:
a magnetic coupling coil associated with each phase and a compensation network associated with each magnetic coupling coil for providing power to or receiving power from the respective coil (figure 1, pages 2-4 and abstract discloses coil and compensating networks each associated with a phase); 
wherein at least one of the compensation networks has a different power transfer characteristic to one or more of the other compensation networks (see LCL, and CL networks of the figures), wherein the at least one compensation network has a first power transfer characteristic and a plurality of other compensation networks have a second power transfer characteristic.  Compensation networks LCL, and CL of the figures have different power transfer characteristics.
With respect to claims 3, 10, Zhao discloses the apparatus as claimed in one of the claims wherein the power transfer characteristics of the first and second compensation networks complementary.  Figure 1 and abstract discloses that the compensation networks are complementary.
With respect to claim 11, Zhao discloses the apparatus as claimed in one of the claims wherein the compensation network have different network topologies.  Figures 4 and 2 disclose a CL and LCL compensation networks.

With respect to claim 7, Zhao discloses the apparatus as claimed in claim 1 wherein the magnetic coupling coils are substantially co-planar.  Figure 6 discloses pads for placement of the coils.
With respect to claim 12, Zhao discloses the apparatus as claimed in claim 13 wherein one compensation network is a series compensation network and another compensation network is a parallel compensation network.  See abstract.
With respect to claim 13, Zhao discloses a power supply apparatus or pick-up for an inductive power transfer system comprising a magnetic flux coupler, the apparatus comprising: a magnetic coupling coil associated with each phase and a compensation network associated with each magnetic coupling coil for providing power to or receiving power from the respective coil (figure 1, pages 2-4 and abstract discloses coil and compensating networks each associated with a phase); and wherein at least one of the compensation networks has a different power transfer characteristic to one or more of the other compensation networks (see LCL, and CL compensation networks of the figures), wherein the power supply apparatus further comprises means to provide a relative compensation phase difference or phase modulation between the first and second compensation networks and/or to provide a relative coil phase difference or phase modulation between the coupling coil and another coil.  Figures 1, 2 and 4 and section I disclose controllers for controlling the phase in the compensation network and 
With respect to claim 14, Zhao discloses a method of controlling energy flow in a primary or secondary circuit of an IPT system, the method comprising:
magnetically coupling a coil to another IPT primary of secondary circuit; supplying power to a first compensation network having a first power transfer characteristic which varies with coupling (see coupling coils of figure 1 with respective compensation networks); and supplying power to a plurality of second compensation networks each having a second power transfer characteristic to compensate for the power transfer characteristic of the first compensation network (see LCL, and CL networks of the figures).
With respect to claims 15-16, Zhao discloses the method as claimed in claim 14 further comprising allowing the mutual coupling between the power source and the pick up to change; further comprising maintaining the power transfer substantially constant.  Figure 16 and Section III disclose displacement of the coupling between the primary and pick-up, as well as a constant coupling.
With respect to claim 18, Zhao discloses a polyphase wireless power transfer circuit comprising: a first and second compensation network circuit providing provide power to co-planar magnetic flux coupling coils (Zhao discloses in figure 6 co-planar primary and pick-up pads for providing power to the co-planar pick-up pads), wherein the first and second compensation networks have different topologies (figure 1 discloses compensation networks with different topologies, L-C and C-L), and wherein the coils are magnetically coupled (M11 and M22, figure 1).

With respect to claim 21, Zhao discloses the power supply as claimed in claim 13, wherein the power supply apparatus further comprises the means to provide the relative compensation phase difference or phase modulation between the first and second compensation networks.  Note that by controlling the converters and by the fact that the networks L-C and C-L are different so are the phases.
With respect to claim 22, Zhao discloses the power supply as claimed in claim 13, wherein the power supply apparatus further comprises the means to provide the relative coil phase difference or phase modulation between the coupling coil and another coil.  Figure 1 discloses the means (L-C, C-L) to provide phase differences or modulation between a coupling coil (Lpt, 1) and another coil (Lst, 1).
With respect to claim 24, Zhao discloses the method as claimed in claim 14 wherein coils attached to the first and second compensation networks are mutually coupled.  Figure 1 discloses that the coils attached to the compensation networks (L-C, C-L) are mutually couple.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. In view of Covic et al. (US 2012/0248892).
With respect to claim 8, Zhao discloses the apparatus as claimed in claim 1; except for, wherein the magnetic coupling coils partially overlap each other.
Covic discloses a magnetic flux pad with overlapping coils 2 and 3, see abstract and figure 1.
It would have been obvious to a person having ordinary skill in the art to have modify Zhao and provide the coils in the pad to overlap, for the purpose of maximizing the power transfer to a receiver, for example.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHAO et al in view of YUAN SONG ET AL., "Cross Coupling Effects of Poly-phase Bi-directional Inductive Power Transfer Systems used for EV Charging,” IEEE Xplore, November 2015.
With respect of claim 23, Zhao discloses the apparatus as claimed in claim 2; except for, wherein there are at least three magnetic coupling coils and phases and compensation networks associated with each magnetic coupling coil for providing power to respective coil, wherein the at least three magnetic coupling coils are mutually coupled.
YUAN discloses in figure 2 a three-phase of compensation network with respective three coupling coils, figure 2 discloses that the three magnetic coupling coils are mutually couple.
.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-3, 6-8, 10-16, 18, 21-22, 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karalis et al. (US 2012/0119698).
With respect to claim 2, Karalis discloses a polyphase inductive power transfer system primary or secondary apparatus, the apparatus comprising: a magnetic coupling coil associated with each phase and a compensation network associated with each magnetic coupling coil for providing power to or receiving power from the respective coil (figure 62, paragraph 0692-0696 discloses coils with compensation networks each driven at a corresponding phase);  wherein at least one of the compensation networks has a different power transfer characteristic to one or more of the other compensation networks (figure 62 discloses compensation networks 6201-6203 with different power transfer characteristics), wherein the at least one compensation network has a first power transfer characteristic and a plurality of other compensation networks have a 
With respect to claims 3, 10, Karalis discloses the apparatus as claimed in one of the claims wherein the power transfer characteristics of the first and second compensation networks complementary.  Figure 62, paragraphs 0691-0692 disclose that the network of coils may complement each other.
With respect to claim 11, Karalis discloses the apparatus as claimed in one of the claims wherein the compensation network have different network topologies.  Figure 30 disclose a CL and LCL compensation networks.
With respect to claim 6, Karalis discloses the apparatus as claimed in one of the claims wherein the magnetic coupling coils are magnetically and/or electrically coupled.  Figure 43 discloses magnetic coupling of the coils.  Furthermore, one would understand that when current is applied to two nearby coils they become magnetically/electrically coupled by the magnetic fields produced.
With respect to claim 7, Karalis discloses the apparatus as claimed in claim 1 wherein the magnetic coupling coils are substantially co-planar.  Figures 62, 79-80 discloses planar coils.
With respect to claim 8, Karalis discloses the apparatus as claimed in claim 1 wherein the magnetic coupling coils partially overlap each other.  Figures 61, 94-95, 97 disclose overlapping of the coils.
With respect to claim 12, Karalis discloses the apparatus as claimed in claim 9 wherein one compensation network is a series compensation network and 
With respect to claim 13, Karalis discloses a power supply apparatus or pick-up for an inductive power transfer system comprising a magnetic flux coupler, the apparatus comprising: a magnetic coupling coil associated with each phase and a compensation network associated with each magnetic coupling coil for providing power to or receiving power from the respective coil (figure 62, paragraph 0692-0696 discloses coils with compensation networks each driven at a corresponding phase); and
wherein at least one of the compensation networks has a different power transfer characteristic to one or more of the other compensation networks (figure 62 discloses compensation networks 6201-6203 with different power transfer characteristics, paragraph 0691-0692), wherein the power supply apparatus further comprises means to provide a relative compensation phase difference or phase modulation between the first and second compensation networks and/or to provide a relative coil phase difference or phase modulation between the coupling coil and another coil.  Figure 62 discloses power and control circuitry for controlling the phase in the compensation network and the coils.  Paragraphs 0692-0693 discloses means (capacitance and inductance) for driving the system out of phase.
With respect to claim 14, Karalis discloses a method of controlling energy flow in a primary or secondary circuit of an IPT system, the method comprising:
magnetically coupling a coil to another IPT primary of secondary circuit; supplying power to a first compensation network having a first power transfer characteristic which varies with coupling (see coupling coils of figure 62 with 
With respect to claims 15-16, Karalis discloses the method as claimed in claim 14 further comprising allowing the mutual coupling between the power source and the pick up to change; further comprising maintaining the power transfer substantially constant.  Figures 80, 139 discloses providing power to a vehicle while is moving (aligning) and when it is at rest.
With respect to claim 18, Karalis discloses a polyphase wireless power transfer circuit comprising: a first and second compensation network circuit configured to provide power to co-planar (figures 62, 79-80 discloses planar coils) magnetic flux coupling coils (see coupling coils of figure 62 with respective compensation networks; figure 62, paragraph 0692-0696 discloses coils with compensation networks each driven at a corresponding phase); and wherein the first and second compensation networks have different topologies (figure 62 discloses compensation networks 6201-6203 with different power transfer characteristics, paragraph 0691-0692), and wherein the coils are magnetically coupled (note that when current is provided to two nearby coils they become magnetically couple by the magnetic field generated).
With respect to claim 21, Karalis discloses the power supply as claimed in claim 13, wherein the power supply apparatus further comprises the means to provide the 
With respect to claim 22, Karalis discloses the power supply as claimed in claim 13, wherein the power supply apparatus further comprises the means to provide the relative coil phase difference or phase modulation between the coupling coil and another coil. Paragraphs 0692-0693 discloses means (capacitance and inductance) for driving the system in/out of phase or at any relative phase or phases are provided in the power supply apparatus.
With respect to claim 24, Karalis discloses the method as claimed in claim 14 wherein coils attached to the first and second compensation networks are mutually coupled (note that when current is provided to two nearby coils they become magnetically couple by the magnetic field generated and thus transfer power between them, as disclosed by Karalis, paragraphs 0691-0693).
Response to Arguments
Applicant's arguments filed 7/26/2021 have been fully considered but they are not persuasive.
With respect to the argument that Zhao does not disclose “a plurality of other compensation networks that have a second power transfer characteristic.” And that we do not recite “the compensation networks all have different transfer characteristics”.  It is respectfully submitted that Zhao disclose a plurality of other compensation networks 
With respect to the rejection of claim 2 based on Karalis and that there is nothing in paragraphs 0691-0692 that indicate anything about a power transfer characteristic, and nothing is cited.  And that there is no Polyphaser system in Karalis.  Paragraphs 0692-0693 discloses means (capacitance and inductance) for driving the system in/out of phase or at any relative phase or phases are provided in the power supply apparatus, thus Karalis discloses a Polyphaser system, furthermore, Karalis discloses power and control circuitry 6201-6203 that includes capacitances and inductances with switches, transistors, relays to change the power transfer characteristics as required by the claim (paragraph 0692).
With respect to the argument that we did not recite controllers for controlling the phase in the compensation network and coils, and that what we recited is means for differences.  And that this claim must be evaluated under 35 USC 112, 6th Paragraph.  Applicant is correct in that the claim must be evaluated under 35 USC 112 (f).  Looking at Applicant’s Specification and Zhao, however, “the means to provide” are the same, namely, by regulating voltages produced by the converter, as is known in the art (Page 9 of specification).  According Zhao discloses in Figures 1, 2 and 4 and section I controllers for controlling the phase in the compensation network and the coils.  Note that by controlling the converters so are the phases.
With respect to that there is nothing about phase in Karalis.  It is respectfully submitted that Karalis discloses in Paragraphs 0692-0693 means (capacitance and 
With respect to the argument of claims 15 and 16 and that we did not recite “displacement of the coupling” or “constant coupling”.  Zhao invention is directed to investigating the efficiency of power transfer at varying horizontal and vertical displacement between a vehicle and a primary pad.  Zhao further discloses that by changing the “displacement” so does the mutual coupling/coupling coefficient of the pads (see figure 6 and section III) and the power transfer varies accordingly.
With respect to rejection of claims 15 and 16 under Karalis and that there is nothing at all in figures 80 and 139 that corresponds to the above.  It is submitted that is well known in the art that “displacement of the coils” causes the mutual coupling of the coils to change and when there is no displacement the power transfer is constant, as shown and described by Karalis that when providing power to a vehicle while is moving (aligning) and when it is at rest varies.
With respect to the argument of claims 6 and 18 and that the office action does not explain why it allegedly is present in figure 1.  It is respectfully submitted that Zhao discloses magnetic/electric coupling of the coils (M11, M22 of figure 1).
With respect to the argument of claims 6 and 18 and this is not in figure 43 and that the OA does not explain why this allegedly present in figure 43.  It is respectfully submitted that figure 43 is just an example of what happens when a source and a device are close to one another and current is applied to one of the coils and thus the coils are magnetically/electrically couple, to thus transfer wireless power, for example.
.
Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 19 is allowable over the prior art of record, because the prior art of record does not disclose wherein the plurality of other compensation networks is at least four.
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS AMAYA whose telephone number is (571)272-8941.  The examiner can normally be reached on M-F 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARLOS AMAYA/Primary Examiner, Art Unit 2836